Case 3:20-cv-04456-EMC Document 22 Filed 10/23/20 Page 1of1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
(CAND Rev. 08/2018)

 

TRANSCRIPT ORDER
Please use one form per court reporter.
CJA counsel please use Form CJA24
Please read instructions on next page.

 

COURT USE ONLY
DUE DATE:

 

‘ia. CONTACT PERSON FOR THIS ORDER

Christina Tong

2a. CONTACT PHONE NUMBER

(323) 210-2930

3. CONTACT EMAIL ADDRESS
ctong@wsgr.com

 

1b. ATTORNEY NAME (if different)

Christopher D. Mays

 

2b. ATTORNEY PHONE NUMBER

(650) 493-9300

3. ATTORNEY EMAIL ADDRESS

 

cmays@wsgr.com

 

4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304-1050

5. CASE NAME

Software Research, Inc. v. Qualys, Inc.

 

6. CASE NUMBER
3:20-cv-04456-EMC

 

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— [1 FTR © APPEAL 1 CRIMINAL

Marla Knox

1 NON-APPEAL Mi CIVIL

 

8. THIS TRANSCRIPT ORDER IS FOR:

CJA: Do not use this form: use Form CJA24.

 

(7 In forma pauperis (NOTE: Court order for transcripts must be attached)

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. HEARING(S) (OR PORTIONS OF HEARINGS) b. with purchoce of PDK text, paper or sondle re) c. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE PORTION PDF TEXT/ASCII PAPER CONDENSED | ECFACCESS | ORDINARY | 14-Day | EXPEDITED | 3-DAY DAILY HOURLY | REALTIME
(initials) (e.g. CMC) eee Dh quilt roan (email) (email) (email) (web) (30-day) (7-day) (Next day) (2 hrs)

10/22/2020 EMC CMC » O O O O O © O O O O O
Oo Oo Oo Oo Oo Oo Oo Oo Oo Oo Oo Oo
O O O O O O Oo Oo Oo Oo Oo O
Oo Oo Oo Oo Oo Oo Oo Oo Oo Oo Oo Oo
O O O O O O Oo Oo Oo Oo Oo O
O O O O Oo Oo Oo Oo Oo Oo Oo O

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12. DATE

ML SIGNATURE’ s/ Christopher D. Mays 10/23/2020

 

 

 

Clear Form

 

 

 

 

Save as new PDF

 

 

 
